DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Timm (US-20120132450-A1) in view of Dachs (WO-2015142788-A1).
Regarding claim 1, Timm teaches a surgical instrument drive system configured to actuate functions of a surgical end effector [0236] (drive to actuate effector), wherein said surgical instrument drive system comprises:
a first rotary input drive gear configured to be driven by a corresponding first rotary output drive gear of a surgical robot interface (Fig 148, 6322 a first drive gear, driven by a disk drive of the mounting tool plate of the interface [0372]) ;
a second rotary input drive gear configured to be driven by a corresponding second rotary output drive gear of a surgical robot interface (Fig 148, 6562 a secondary drive gear, driven  by a different, second, disk drive of the mounting tool interface [0383]);
a first output drive member configured to perform a first function of the surgical end effector (horizontal output drive gear 6182, controls end effector horizontal movement via push cable 6172 [0371]);

and a shifter movable between a first position where said first rotary input drive gear drives said first output drive member and a second position where said first rotary input drive gear drives said second output drive member ([0373][0376-0377] shift gear is in place to move between a first and a second position, in one position the drive gear will move the first output drive(horizontal output gear) and in the second position it will drive the second output drive member (vertical output gear)).
Timm does not teach a surgical instrument drive wherein said first rotary input drive gear and said second rotary input drive member are coupled to cooperatively drive said output drive members.
Dachs teaches a surgical instrument drive wherein said first rotary input drive gear and said second rotary input drive gear drive member are coupled to cooperatively drive said output drive member (Dachs teaches two input drive gears/drive members 610A ,610B configured to couple to the output drive shaft/member 720 [0051-0052] ).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shift able single drive system of Timm with a cooperative first and second drive system as taught by Dachs because the system as described in Dachs with two rotational input gears may provide greater rotational force (torque) from the two motors working in cooperation [0052].
Regarding claim 3, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 1. Timm teaches a surgical instrument drive wherein said first output drive member comprises an antagonistic drivetrain ([0139] the embodiment of Fig 104-106, the drive element 1304 is rotated in a first direction and through the pulley system, the dynamic clamping member moves a distal direction, then rotating the same drive element 1304 in a second direction will move dynamic clamping 
Regarding claim 4, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 3. Further, Timm teaches a surgical instrument drive wherein said antagonistic drivetrain comprises a cable pulley system (Fig 104-106, [0319] a pulley system as to drive the end effector is taught; [0392] this embodiment may be combined with others referenced in Timm).
Regarding claim 5, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 4.  Further, Timm teaches a surgical instrument drive wherein said cable pulley system is configured to articulate the surgical end effector relative to a shaft from which the surgical end effector extends (Fig 104-106, [0319] the pulley system drives/articulates the end effector Fig 101, 3814 relative to the shaft 3808).
Regarding claim 6, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 1. Further, Timm teaches a surgical instrument drive system further comprising a third rotary input drive gear configured to move said shifter between said first position and said second position ([0246] Fig 59, 2483 shifter drive gear, this embodiment shows a shifting mechanism driven by a rotary input gear to move the shifter between two positions; [0392] this embodiment may be combined with others referenced in Timm).
Regarding claim 7, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 6. Further, Timm teaches a surgical instrument drive system wherein said shifter further comprises:
a shifting assembly comprising a shifting gear ([0246] clutch gear 2410); and
a shifter link conversion assembly attaching said third rotary input drive gear to said shifting assembly, wherein said shifter link conversion assembly is configured to convert rotary motion from said third rotary input drive gear to linear motion of said shifting assembly (Fig 59 2482 shifter gear rack; 
Regarding claim 8, Timm teaches a surgical robotic attachment drive system for use with a surgical robotic attachment comprising an attachment interface configured to be attached to a surgical robot([0053] Fig 39), a shaft extending from the attachment interface (Abstract, elongate shaft assembly), and an end effector extending from the shaft and comprising at least one end effector function (Abstract, “end effector that has a selectively reciprocatable implement movably supported therein”), wherein said surgical robotic attachment drive system comprises: 
a first rotary input drive system configured to be driven by a corresponding first rotary output drive system of the surgical robot (Fig 148, 6322 a first drive gear, driven by a disk drive of the mounting tool plate of the interface [0372], [0053] Fig 39, tool mount for robotic embodiment); 
a second rotary input drive system configured to be driven by a corresponding second rotary output drive system of the surgical robot (Fig 148, 6562 a secondary drive gear, driven by a different, second, disk drive of the mounting tool interface [0383], [0053] Fig 39, tool mount for robotic embodiment); 
a first output drive member configured to perform a first function of the at least one end effector function of the end effector (horizontal output drive gear 6182, controls end effector horizontal movement via push cable 6172 [0371]); 
a second output drive member configured to perform a second function of the at least one end effector function of the end effector, wherein said first function and said second function are different (vertical output drive gear 6192, controls vertical end effector movement via push cable 6174 [0371]); and  132 303495720 v1Attorney Docket No. END9111 USNP1/190151-1 

Timm does not teach a surgical robotic attachment drive system wherein said first rotary input drive gear and said second rotary input drive member are coupled to cooperatively drive said output drive members.
Dachs teaches a surgical robotic attachment drive system wherein said first rotary input drive gear and said second rotary input drive gear drive member are coupled to cooperatively drive said output drive member (Dachs teaches two input drive gears/drive members 610A ,610B configured to couple to the output drive shaft/member 720 [0051-0052]).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shiftable single rotary input drive system of Timm with a cooperative first and second rotary input drive system as taught by Dachs because the system as described in Dachs with two rotary input gears may provide greater rotational force (torque) from the two motors working in cooperation [0052].
Regarding claim 10, Timm in view of Dachs teaches a surgical robotic attachment drive system substantially as claimed in claim 8. Timm teaches a surgical robotic attachment wherein said first output drive member comprises an antagonistic drivetrain ([0139] the embodiment of Fig 104-106, the drive element 1304 is rotated in a first direction and through the pulley system, the dynamic clamping member moves a distal direction, then rotating the same drive element 1304 in a second direction will 
Regarding claim 11, Timm in view of Dachs teaches a surgical robotic attachment drive system substantially as claimed in claim 10. Further, Timm teaches a surgical robotic attachment drive system wherein said antagonistic drivetrain comprises a cable pulley system (Fig 104-106, [0319] a pulley system as to drive the end effector is taught; [0392] this embodiment may be combined with others referenced in Timm).
Regarding claim 12, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 11.  Further, Timm teaches a surgical robotic attachment drive system wherein said cable pulley system is configured to articulate the end effector relative to the shaft (Fig 104-106, [0319] the pulley system drives/articulates the end effector Fig 101, 3814 relative to the shaft 3808).
Regarding claim 13, Timm in view of Dachs teaches a surgical robotic attachment drive system substantially as claimed in claim 8. Further, Timm teaches a surgical robotic attachment drive system further comprising a third rotary input drive system configured to move said shiftable transfer gear between said first position and said second position ([0246] Fig 59, 2483 shifter drive gear, this embodiment shows a shifting mechanism driven by a rotary input gear to move the shifter (which itself is the a clutch gear) between two positions; [0392] this embodiment may be combined with others referenced in Timm).
Regarding claim 14, Timm in view of Dachs teaches a surgical robotic attachment drive system substantially as claimed in claim 13. Further, Timm teaches a surgical robotic attachment drive system further comprising a shifter link conversion assembly attaching said third rotary input drive system to said shiftable transfer gear (Fig 59, 2482 shifter gear rack, links input gear to clutch), wherein said shifter link conversion assembly is configured to convert rotary motion from said third rotary input drive system to linear motion of said shiftable transfer gear (Fig 59, 2482 shifter gear rack; rotation of shifter 
Regarding claim 15, Timm teaches a surgical instrument assembly for use with a surgical robot ([0227] “tool drive assembly” for use with a surgical robot), wherein said surgical instrument assembly comprises:
 an attachment interface configured to be attached to the surgical robot ([0053] Fig 39, [0227] latch pin arrangement designed to be attached with a corresponding slot on the robot interface), wherein said attachment interface comprises:
 a first rotary input drive gear configured to be driven by a corresponding first rotary output drive gear of the surgical robot (Fig 148, 6322 a first drive gear, driven by a disk drive of the mounting tool plate of the interface [0372], [0053] Fig 39, tool mount for robotic embodiment); 
a second rotary input drive gear configured to be driven by a corresponding second rotary output drive gear of the surgical robot (Fig 148, 6562 a secondary drive gear, driven by a different, second, disk drive of the mounting tool interface [0383], [0053] Fig 39, tool mount for robotic embodiment); 
a shaft extending distally from said attachment interface ([0229] Fig 38, a shaft assembly 2008); 
an end effector ([0224] Fig 38, an end effector 2012); 
a first output drive configured to perform a first function of the surgical end effector (horizontal output drive gear 6182, controls end effector horizontal movement via push cable 6172 [0371]);
 a second output drive configured to perform a second function of the surgical end effector, wherein said first function and said second function are different (vertical output drive gear 6192, controls vertical end effector movement via push cable 6174 [0371]); and
 wherein said attachment interface further comprises a shifter movable between a first position where said first rotary input drive gear drives said first output drive member and a second position 
Timm does not teach a surgical instrument assembly wherein said first rotary input drive gear and said second rotary input drive member are coupled to cooperatively drive said output drive members.
Dachs teaches a surgical instrument assembly wherein said first rotary input drive gear and said second rotary input drive gear drive member are coupled to cooperatively drive said output drive member (Dachs teaches two input drive gears/drive members 610A ,610B configured to couple to the output drive shaft/member 720 [0051-0052]).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shiftable single rotary input drive system of Timm with a cooperative first and second rotary input drive system as taught by Dachs because a the system as described in Dachs with two rotary input gears may provide greater rotational force (torque) from the two motors working in cooperation [0052].
Regarding claim 17, Timm in view of Dachs teaches a surgical instrument assembly substantially as claimed in claim 15. Further, Timm teaches a surgical instrument assembly wherein said first output drive member comprises an antagonistic drivetrain ([0139] the embodiment of Fig 104-106, the drive element 1304 is rotated in a first direction and through the pulley system, the dynamic clamping member moves a distal direction, then rotating the same drive element 1304 in a second direction will move dynamic clamping member in a proximal direction; [0392] this embodiment may be combined with others referenced in Timm).
Regarding claim 18, Timm in view of Dachs teaches a surgical instrument assembly substantially as claimed in claim 17. Further, Timm teaches a surgical instrument assembly wherein said antagonistic drivetrain comprises a pulley system (Fig 104-106, [0319] a pulley system as to drive the end effector is taught; [0392] this embodiment may be combined with others referenced in Timm).
Regarding claim 19, Timm in view of Dachs teaches a surgical instrument assembly substantially as claimed in claim 18. Further, Timm teaches a surgical instrument assembly wherein said pulley system is configured to articulate said end effector relative to said shaft (Fig 104-106, [0319] the pulley system drives/articulates the end effector Fig 101, 3814 relative to the shaft 3808).
Regarding claim 20, Timm in view of Dachs teaches a surgical instrument assembly substantially as claimed in claim 15. Further, Timm teaches a surgical instrument assembly system further comprising a third rotary input drive gear configured to move said shifter between said first position and said second position ([0246] Fig 59, 2483 shifter drive gear, this embodiment shows a shifting mechanism driven by a rotary input gear to move the shifter between two positions; [0392] this embodiment may be combined with others referenced in Timm).
Claim 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Timm (US-20120132450-A1) in view of Dachs (WO-2015142788-A1) as applied above, and further in view of Parihar (US-20140305989-A1).
Regarding claim 2, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 1. Timm in view of Dachs does not teach a surgical instrument drive wherein said shifter further comprises a locking member, and wherein said locking member locks said second output drive member when said shifter is in said first position and locks said first output drive member when said shifter is in said second position.
Parihar teaches a surgical instrument drive wherein said shifter further comprises a locking member ([0185], Fig 6, transmission carriage with locking members 66, 68), and wherein said locking 
	It would be obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system as described in claim 1 by Timm in view of Dachs with the locking member of Parihar because a locking system may “to prevent their inadvertent actuation when they are not intended to be actuated” [0185]. 
Regarding claim 9, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 8. Timm in view of Dachs does not teach a surgical robotic attachment drive system further comprising a locking member movable with said shiftable transfer gear, wherein said locking member locks said second output drive member when said shiftable transfer gear is in said first position and locks said first output drive member when said shiftable transfer gear is in said second position.
Parihar teaches a surgical robotic attachment drive system further comprising a locking member movable with said shiftable transfer gear ([0185], Fig 6b, transfer gear 64 is on the transmission carriage with locking members 66, 68), wherein said locking member locks said second output drive member when said shiftable transfer gear is in said first position and locks said first output drive member when said shiftable transfer gear is in said second position ([0185] each output drive gear/member is locked when the input drive gear is driving the other output drive).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system as described in claim 1 by Timm in view of Dachs with the locking member of Parihar because a locking system may “to prevent their inadvertent actuation when they are not intended to be actuated” [0185]. 
Regarding claim 16, Timm in view of Dachs teaches a surgical instrument drive substantially as claimed in claim 15. Timm in view of Dachs does not teach a surgical instrument assembly wherein said 
Parihar teaches a surgical instrument assembly wherein said shifter further comprises a locking member ([0185], Fig 6, transmission carriage with locking members 66, 68), and wherein said locking member locks said second output drive member when said shifter is in said first position and locks said first output drive member when said shifter is in said second position ([0185] each output drive gear/member is locked when the input drive gear is driving the other output drive).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system as described in claim 1 by Timm in view of Dachs with the locking member of Parihar because a locking system may “to prevent their inadvertent actuation when they are not intended to be actuated” [0185]. 
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Timm (US-20120132450-A1) in view of Dachs (WO-2015142788-A1) as applied above, and further in view of Hariri (US-10166082-B1).
Regarding claim 21, Timm in view of Dachs teaches a surgical instrument assembly substantially as claimed in claim 15. Timm does not teach wherein said first output drive member and said second output drive member comprise antagonistic drivetrains.
Hariri teaches a surgical instrument drive wherein said first output drive member and said second output drive member comprise antagonistic drivetrains. (Fig 3B, 4A&B, Col 7 Ln 34-47, Cables may be grouped in antagonistic pairs, as one is tensioned the other may loosened by drives 322A-F).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system as described in claim 15 by Timm in view of Dachs with an antagonistic drivetrain as taught by Hariri because the “ability to control the grip force between the jaws, while 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 February 2021